The plaintiff in error was convicted on an information which charged that he did unlawfully sell one quart of whiskey to one M.L. Conner. Judgment was rendered on the 9th day of October, 1914, and he was sentenced to pay a fine of fifty dollars and to be confined in the county jail for thirty days. He appealed from the judgment by filing in this court on November 23, 1914, a petition in error with case-made. *Page 604 
The only question necessary to be considered is the sufficience of the evidence to sustain the conviction. The state called one witness, M.L. Conner, who testified that he was a farmer, had lived about a mile and a half south of Dustin for five years, that during that time he had known the defendant, and about the 31st day of January, 1913, he bought a quart of whiskey from him at his home in the town of Dustin, paying therefor two dollars.
As a witness in his own behalf the defendant testified that he was the city marshal of the town of Dustin at the time and denied that he ever sold any whiskey to the defendant.
In our opinion the evidence was sufficient to sustain the verdict. It was for the jury to determine which witness was worthy of belief. There is nothing in the record to indicate that the defendant did not have a fair trial. Finding no error in the record, the judgment appealed from is affirmed.